EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
December 31, 2013, is entered into among ENCORE WIRE CORPORATION, a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A. (“Bank of America”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), in their individual
capacities as “Lenders” (as such term is defined herein), and BANK OF AMERICA,
N.A., as Administrative Agent.

BACKGROUND

A. The Borrower, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of September 27, 2012 (the “Credit
Agreement”). The terms defined in the Credit Agreement and not otherwise defined
herein shall be used herein as defined in the Credit Agreement.

B. The Borrower has requested an amendment to the Credit Agreement.

C. The Lenders and the Administrative Agent hereby agree to amend the Credit
Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lenders and
the Administrative Agent covenant and agree as follows:

1. AMENDMENTS.

(a) Section 7.12 of the Credit Agreement is hereby amended to read as follows:

7.12 Capital Expenditures. Make or become legally obligated to make any
(a) Capital Expenditures other than Capital Expenditures related to the aluminum
plant in an aggregate amount in excess of (i) $43,000,000 for the Fiscal Year
ending December 31, 2013 and (ii) $40,000,000 for any Fiscal Year thereafter and
(b) Capital Expenditures in respect of the aluminum plant during the period from
January 1, 2012 through the Maturity Date in an aggregate amount in excess of
$40,000,000.

(b) Exhibit C, the Compliance Certificate, is hereby amended to be in the form
of Exhibit C attached hereto.

2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof and after giving effect to this First Amendment:

(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such representations and warranties that are qualified as to materiality or
“Material Adverse Effect”

 

1



--------------------------------------------------------------------------------

are true and correct in all respects) on and as of the date hereof as made on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except that such representations and
warranties that are qualified as to materiality or “Material Adverse Effect”
shall be true and correct in all respects) as of such earlier date, and except
to the extent such representations and warranties have been supplemented to the
extent permitted by the Credit Agreement;

(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;

(c)(i) the Borrower has full power and authority to execute and deliver this
First Amendment, (ii) this First Amendment has been duly executed and delivered
by the Borrower, and (iii) this First Amendment and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state securities laws;

(d) neither the execution, delivery and performance of this First Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with (i) the
certificate or articles of incorporation or the applicable constituent documents
or bylaws of the Borrower or the Guarantor, (ii) any Law applicable to the
Borrower or the Guarantor or (iii) any indenture, agreement or other instrument
to which the Borrower, the Guarantor or any of their respective properties are
subject; and

(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by the Borrower of
this First Amendment or (ii) the acknowledgement by the Guarantor of this First
Amendment.

3. CONDITIONS TO EFFECTIVENESS. This First Amendment shall be effective
immediately upon satisfaction or completion of the following:

(a) the Administrative Agent shall have received counterparts of this First
Amendment executed by each Lender; and

(b) the Administrative Agent shall have received counterparts of this First
Amendment executed by the Borrower and acknowledged by the Guarantor.

4. REFERENCE TO THE CREDIT AGREEMENT.

(a) Upon the effectiveness of this First Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, or words of like import shall mean
and be a reference to the Credit Agreement, as affected and amended hereby.

 

2



--------------------------------------------------------------------------------

(b) The Credit Agreement, as amended by the amendments referred to above, shall
remain in full force and effect and is hereby ratified and confirmed.

5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this First Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).

6. GUARANTOR’S ACKNOWLEDGMENT. By signing below, the Guarantor (a) acknowledges,
consents and agrees to the execution, delivery and performance by the Borrower
of this First Amendment, (b) acknowledges and agrees that its obligations in
respect of its Guaranty (i) are not released, diminished, waived, modified,
impaired or affected in any manner by this First Amendment or any of the
provisions contemplated herein, and (ii) includes all Obligations as assumed by
the Borrower, (c) ratifies and confirms its obligations under its Guaranty, and
(d) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, its Guaranty.

7. EXECUTION IN COUNTERPARTS. This First Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this First Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

8. GOVERNING LAW; BINDING EFFECT. This First Amendment shall be governed by and
construed in accordance with the laws of the State of Texas, provided that the
Administrative Agent and each Lender shall retain all rights arising under
federal law, and shall be binding upon the parties hereto and their respective
successors and assigns.

9. HEADINGS. Section headings in this First Amendment are included herein for
convenience of reference only and shall not constitute a part of this First
Amendment for any other purpose.

10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FIRST AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment is executed as of the date first set
forth above.

 

BORROWER: ENCORE WIRE CORPORATION By:  

/s/ Frank J. Bilban

Name:  

Frank J. Bilban

Title:  

VP & CFO

 

1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

/s/ Darlene R. Parmelee

Name:  

Darlene R. Parmelee

Title:  

Vice President

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Allison W. Connelly

Name:  

Allison W. Connelly

Title:  

Senior Vice President

 

2



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

/s/ Thomas Bolding

Name:  

Thomas Bolding

Title:  

AVP

 

3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

EWC AVIATION CORP.

 

By:  

/s/ Frank J. Bilban

Name:  

Frank J. Bilban

Title:  

VP & CFO

 

4